DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species group A – virus and virus extracts; Species group B – antibody or antibody fragment; and Species group C – a human sample, in the reply filed on 5 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 65-70 are withdrawn as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement filed 25 April 2019 contains references (NPL citation numbers 2 and 3) that fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copies of NPL citation numbers 2 and 3 have been provided in the parent applications or the instant application.  It has been placed in the application file, but the information indicated with a strike-through has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 59 and 60 recite “said silicone dioxide”.  Claim 53 recites a silicon dioxide layer, but not silicone dioxide as recited in claims 59 and 60.  Therefore “said silicone dioxide” as recited in claims 59 and 60 lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 53-58 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roh et al. (Development of SH-SAW Sensors in Underwater Environment for Chemical Applications, 2004) in view of Josse et al. (Guided Shear Horizontal Surface Acoustic Wave Sensors for Chemical and Biochemical Detection in Liquids, 2001) further in view of Warthoe et al. (US 2004/0072208).
3 pizeoelectric structure with a gold film on which an antibody layer that binds a protein is immobilized), the piezoelectric material being operably connected to an electric circuit being capable of producing high frequency shear-horizontal surface acoustic waves on the surface of the piezoelectric material to detect the binding of the analyte to the ligand on the biosensor (circuit illustrated in Fig. 1, high frequency SH-SAW waves, pg. 1080), the method comprising:
establishing high frequency shear-horizontal surface acoustic waves on the surface of the piezoelectric material comprising the ligand which is capable of binding to the analyte (frequency measured before and after binding, pg. 1080, second paragraph, Fig. 6, high frequency of several hundred MHz up to low GHz is established, pg. 1080, first paragraph);
exposing the surface to a sample suspected of containing the analyte (pg. 1079, Measurement section); and 
determining whether the sample contains a suspect analyte if the shear horizontal surface acoustic waves at the surface of the piezoelectric material evidence a change consistent with the binding of the analyte (pg. 1080, second paragraph, Fig. 6), 
wherein the ligand is an antibody (pg. 1078, Immobilization paragraph).
Roh et al. fail to teach the piezoelectric material coated with a thin layer of silicon dioxide, the analyte being a virus and the input frequency specifically ranging from 275-400 MHz.

Josse et al. teach a shear horizontal surface acoustic wave sensor made from a LiTaO3 piezoelectric material (pg. 5939, right column, 1st paragraph) coated with a thin layer of silicon dioxide (thin guiding layer, pg. 5938, left column, first paragraph, that is a dielectric material of silicon dioxide, pg. 5938, left column, second paragraph) to which antibodies are attached (antibodies attached to dielectric overlayer, which indicates 
Warthoe et al. teach a shear horizontal surface acoustic wave sensor (par. having an immobilized antibody (par. 36 and 41) for detection of an analyte that is a virus (par. 78) in a human sample of blood (par. 88 and 179), in order to detect a desired analyte (par. 78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include as a coating on the LiTaO3 piezoelectric material taught by Roh et al., a thin silicon dioxide layer as taught by Josse et al., in order to provide reduce signal distortion (pg. 5938, left column, third paragraph).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the antibody of Roh et al. in view of Josse et al., an antibody to a virus analyte in a human blood sample as taught by Warthoe et al. because Roh et al. discloses that generic antibodies can be immobilized to the sensor and one would be motivated to use the appropriate antibody for detection of the desired analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Roh and Josse are similarly drawn to SH-SAW sensors having a LiTaO3 piezoelectric material and immobilized antibodies and Roh and Warthoe are similarly drawn to surface acoustic wave sensors having immobilized antibodies for a target analyte.
.

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roh et al. (Development of SH-SAW Sensors in Underwater Environment for Chemical Applications, 2004) in view of Josse et al. (Guided Shear Horizontal Surface Acoustic Wave Sensors for Chemical and Biochemical Detection in Liquids, 2001) further in view of Warthoe et al. (US 2004/0072208), as applied to claim 53, and Lu et al. (US 2007/0210349).
Roh et al. in view of Josse et al. further in view of Warthoe et al. teach a ligand linked to the silicon dioxide layer on the piezoelectric material, the silicon dioxide layer ranging in thickness from 0 to 3.2 microns and produced on the surface of the piezoelectric material (Josse), but fail to teach the thickness specifically from 500 to 10,000 Å and the silicon dioxide produced using PECVD.
Regarding the silicon dioxide thickness, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within 
Lu et al. teach an acoustic wave device having a thin layer of silicon dioxide layer deposited by PECVD on a piezoelectric layer (par. 110), in order to provide ultra-sensitive biosensor (par. 110).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to deposit the thin layer of silicon dioxide on the piezoelectric material as taught by Roh et al. in view of Josse et al. further in view of Warthoe et al., by PECVD as taught by Lu et al. because Josse et al. is generic with respect to the silicon dioxide deposition technique that can be incorporated into the method and one would be motivated to use the appropriate deposition technique on a piezoelectric material for formation of a thin silicon dioxide layer. 

Claim 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roh et al. (Development of SH-SAW Sensors in Underwater Environment for Chemical Applications, 2004) in view of Josse et al. (Guided Shear Horizontal Surface Acoustic Wave Sensors for Chemical and Biochemical Detection in Liquids, 2001) .
Roh et al. in view of Josse et al. further in view of Warthoe et al. teach the method of claim 53, but do not specifically teach the concentration of the ligand tethered to the biosensor.
Conzone et al. teach a microarray that is characterized by surface acoustic wave techniques (par. 5) and has tens to tens of thousands of immobilized protein probes per cm2 (par. 2), which is encompassed by the recited range of from 1 to 100,000 ligands per cm2, in order to provide an array for detection of a target analyte (par. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use as the concentration of the tethered ligand in the method of Roh et al. in view of Josse et al. further in view of Warthoe et al., tens to tens of thousands per cm2 as taught by Conzone et al., in order to provide a microarray sufficient for detection of analyte (par. 2).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Roh and Conzone are similarly drawn to immobilization of antibodies for binding to a target analyte.

Claims 63 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roh et al. (Development of SH-SAW Sensors in Underwater Environment for Chemical Applications, 2004) in view of Josse et al. (Guided Shear Horizontal Surface Acoustic Wave Sensors for Chemical and Biochemical Detection in .
Roh et al. in view of Josse et al. further in view of Warthoe et al. teach the method of claim 53, but do not specifically teach the ligand being an antibody fragment that is a single chain Fab antibody fragment.
Dubel et al. teach a synthetic antibody that is specific for a target antigen, wherein the synthetic antibody is a single chain Fab antibody fragment (scFab, par. 17, 21 and 24), in order to provide an antigen-specific site (par. 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the antibody of Roh et al. in view of Josse et al. further in view of Warthoe et al., a single chain Fab antibody fragment as taught by Dubel et al., in order to provide high production rates of antibodies (par. 76).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Roh and Dubel are similarly drawn to immobilization of antibodies for specific binding and detection of a target analyte.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 53-61 and 71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13 of U.S. Patent No. 8,709,791 (‘791). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recites additional species of bioagent or analyte and ligand in the alternative and therefore the scope of the invention recited by ‘791 is encompassed by the instant claims.
‘791 recites a method of identifying the presence of a bioagent or analyte in a sample with a ligand based biosensor comprising a biological ligand complexed, directly or indirectly to a surface of a lithium tantalite (LiTaO3) piezoelectric material which is coated with a thin layer of silicon dioxide, said ligand being capable of binding said bioagent or analyte, said piezoelectric material being operably connected to an electric circuit and being capable of producing high frequency shear-horizontal surface acoustic waves on the surface of the piezoelectric material to detect the binding of said bioagent or analyte to said ligand on said biosensor, said method comprising establishing high frequency shear-horizontal surface acoustic waves on the surface of said piezoelectric material comprising said ligand which is capable of binding to said bioagent or analyte, exposing said surface to a sample suspected of containing said bioagent or analyte and then determining whether the sample contains a suspect bioagent or analyte if the shear horizontal surface acoustic waves at the surface of said piezoelectric material evidence a change consistent with the binding of said bioactive or analyte agent to said 
The limitations of claims 54-61 and 71 are recited in claims 2-9 and 13 of ‘791.

Claims 53-61 and 71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13 of U.S. Patent No. 10,031,135 (‘135). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recites additional species of ligand in the alternative and therefore the scope of the invention recited by ‘135 is encompassed by the instant claims.
‘135 recites a method of identifying the presence of a bioagent or analyte in a sample with a ligand based biosensor comprising a biological ligand complexed, directly or indirectly to a surface of a lithium tantalite (LiTaO3) piezoelectric material which is coated with a thin layer of silicon dioxide, said ligand being capable of binding said bioagent or analyte, said piezoelectric material being operably connected to an electric circuit and being capable of producing high frequency shear-horizontal surface acoustic waves on the surface of the piezoelectric material to detect the binding of said bioagent or analyte to said ligand on said biosensor, said method comprising establishing high frequency shear-horizontal surface acoustic waves on the surface of said piezoelectric material comprising said ligand which is capable of binding to said bioagent or analyte, exposing said surface to a sample suspected of containing said bioagent or analyte and then determining whether the sample contains a suspect bioagent or analyte if the 
The limitations of claims 54-61 and 71 are recited in claims 2-9 and 12 of ‘791.

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,709,791 (‘791) in view of Conzone et al. (US 2004/0258927).
‘791 recites the method of claim 53, but do not specifically teach the concentration of the ligand tethered to the biosensor.
Conzone et al. teach a microarray that is characterized by surface acoustic wave techniques (par. 5) and has tens to tens of thousands of immobilized protein probes per cm2 (par. 2), which is encompassed by the recited range of from 1 to 100,000 ligands per cm2, in order to provide an array for detection of a target analyte (par. 2).
2 as taught by Conzone et al., in order to provide a microarray sufficient for detection of analyte (par. 2).

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,031,135 (‘135) in view of Conzone et al. (US 2004/0258927).
‘135 recites the method of claim 53, but do not specifically teach the concentration of the ligand tethered to the biosensor.
Conzone et al. teach a microarray that is characterized by surface acoustic wave techniques (par. 5) and has tens to tens of thousands of immobilized protein probes per cm2 (par. 2), which is encompassed by the recited range of from 1 to 100,000 ligands per cm2, in order to provide an array for detection of a target analyte (par. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the antibody of ‘135, to use as the concentration of the tethered ligand in the method of ‘791, tens to tens of thousands per cm2 as taught by Conzone et al., in order to provide a microarray sufficient for detection of analyte (par. 2).

Claims 63 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,709,791 (‘791) in view of Dubel et al. (US 2007/0274985).

Dubel et al. teach a synthetic antibody that is specific for a target antigen, wherein the synthetic antibody is a single chain Fab antibody fragment (scFab, par. 17, 21 and 24), in order to provide an antigen-specific site (par. 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the antibody of ‘791, a single chain Fab antibody fragment as taught by Dubel et al., in order to provide high production rates (par. 76).

Claims 63 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,031,135 (‘135) in view of Dubel et al. (US 2007/0274985).
‘135 recites the method of claim 53, but do not specifically teach the ligand being an antibody fragment that is a single chain Fab antibody fragment.
Dubel et al. teach a synthetic antibody that is specific for a target antigen, wherein the synthetic antibody is a single chain Fab antibody fragment (scFab, par. 17, 21 and 24), in order to provide an antigen-specific site (par. 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the antibody of ‘791, a single chain Fab antibody fragment as taught by Dubel et al., in order to provide high production rates (par. 76).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.